UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1012


SHIRLEY OSBOURNE HAYE, a/k/a Shirley Osburnce Haye,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 7, 2014                    Decided:    May 21, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Shirley Osbourne Haye, Petitioner Pro Se.  Stuart F. Delery,
Michael Christopher Heyse, John Hogan, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shirley       Osbourne      Haye,          a    native       and       citizen    of

Jamaica,    petitions      for    review         of    an    order       of    the    Board   of

Immigration      Appeals    (“Board”)        dismissing            his   appeal       from    the

immigration      judge’s    denial      of       his       request       for       deferral   of

removal under the Convention Against Torture.                             For the reasons

discussed below, we dismiss the petition for review.

            Pursuant to 8 U.S.C. § 1252(a)(2)(C) (2012), we lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D)

(2012), to review the final order of removal of an alien who is

removable     for   having       been    convicted            of     certain         enumerated

crimes, including an aggravated felony.                         Under § 1252(a)(2)(C),

we retain jurisdiction “to review factual determinations that

trigger    the   jurisdiction-stripping                provision,         such      as   whether

[Haye] [i]s an alien and whether []he has been convicted of an

aggravated felony.”          Ramtulla v. Ashcroft, 301 F.3d 202, 203

(4th   Cir.      2002).          Once    we           confirm       these       two      factual

determinations, then, under 8 U.S.C. § 1252(a)(2)(C), (D), we

can only consider “constitutional claims or questions of law.”

§ 1252(a)(2)(D); see Turkson v. Holder, 667 F.3d 523, 527 (4th

Cir. 2012).

            Because   Haye       has    conceded           that    he    is    a    native    and

citizen of Jamaica and that he has been convicted of a criminal

offense that qualifies as an aggravated felony, see 8 U.S.C.

                                             2
§ 1101(a)(43)(R) (2012) (defining aggravated felony as including

“an offense relating to . . . forgery . . . for which the term

of   imprisonment       is    at   least    one    year”),     we     find   that

§ 1252(a)(2)(C) divests us of jurisdiction. *             We therefore deny

leave to proceed in forma pauperis and dismiss the petition for

review.     We dispense with oral argument because the facts and

legal    contentions    are    adequately    presented    in    the    materials

before    the   court   and   argument     would   not   aid   the    decisional

process.

                                                          PETITION DISMISSED




     *
       Haye does not raise any questions of law or constitutional
issues that would fall within the exception set forth in
§ 1252(a)(2)(D).



                                       3